


Exhibit 10.4

 

FORM OF [AMENDED AND RESTATED](1)

INDEMNIFICATION AGREEMENT

 

This [Amended and Restated] Indemnification Agreement, effective as of the
         day of                   , 20    , by and between Axcelis
Technologies, Inc., a Delaware corporation (the “Company”), and
                            , the {Title} of the Company (“Indemnitee”) [amends
and restates the Indemnification Agreement dated as of                         ,
20     by and between the Company and Indemnitee, as previously amended];

 

WHEREAS, the Company and Indemnitee are each aware of the exposure to litigation
of officers, directors and representatives of the Company as such persons
exercise their duties to the Company;

 

WHEREAS, the Company and Indemnitee are also aware of conditions in the
insurance industry that have affected and may affect in the future the Company’s
ability to obtain appropriate directors’ and officers’ liability insurance on an
economically acceptable basis;

 

WHEREAS, the Company desires to provide adequate protection to its directors and
officers against inordinate risks of claims and actions against them arising out
of their services on the Company’s behalf so as to continue to benefit from the
services of highly qualified, experienced and otherwise competent persons such
as Indemnitee;

 

WHEREAS, Indemnitee desires to serve or to continue to serve the Company as an
officer and/or director of the Company, or, if requested to do so by the
Company, as a director, officer, trustee, employee, representative or agent of
another corporation, partnership, limited liability company, joint venture,
trust or other enterprise, for so long as the Company continues to provide on an
acceptable basis adequate and reliable indemnification against certain
liabilities and expenses which may be incurred by Indemnitee; and

 

WHEREAS, Indemnitee may be entitled to indemnification pursuant to the General
Corporation Law of the State of Delaware (the “DGCL”), and the certificate of
incorporation and the bylaws of the Company (a) require indemnification of the
officers and directors of the Company and (b) expressly provide that the
indemnification provisions thereof are not exclusive, and thereby contemplate
that contracts may be entered into between the Company and members of the board
of directors, officers and other persons with respect to indemnification;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------

(1)  Amended and Restated language in brackets was used in agreements with
indemnitees who had entered into Indemnification Agreements prior to February 9,
2012 that were subsequently amended and restated to conform to this form.  All
Indemnification Agreements entered into after that date do not include the
bracketed language.

 

--------------------------------------------------------------------------------


 

1.     INDEMNIFICATION

 

(a)       The Company shall indemnify Indemnitee to the fullest extent permitted
by law with respect to Indemnitee’s status or activities (i) as an officer
and/or director of the Company and (ii) as a person who is or was serving or has
agreed to serve at the request of, for the convenience of, or to represent the
interests of, the Company as a director, officer, trustee, employee, fiduciary
or agent of another corporation, partnership, limited liability company, joint
venture, trust or other enterprise, domestic or foreign, against all judgments,
fines and amounts paid in settlement and all Expenses (as hereinafter defined)
reasonably incurred by or on behalf of Indemnitee (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such judgments, fines, amounts paid in settlement and Expenses) in connection
with any claim against Indemnitee in or arising out of a Proceeding (as
hereinafter defined). The Company shall also indemnify Indemnitee to the fullest
extent permitted by applicable law for all Expenses incurred by or on behalf of
Indemnitee in connection with the enforcement of Indemnitee’s rights under this
Agreement by legal action, arbitration or otherwise. .

 

(b)       As used in this Agreement:

 

(i)    “Expenses” shall mean all attorneys’ fees, retainers, court costs,
transcript costs, fees of experts and other professionals, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, premiums,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent, and all other disbursements or expenses of
the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, appealing, investigating, being or preparing
to be a witness in, or otherwise participating in, any threatened, pending or
completed action, suit, claim, counterclaim, cross claim, arbitration,
mediation, alternative dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
including any appeal therefrom.  Expenses also shall include (other than in a
Proceeding by or in the right of the Company to procure a judgment in its favor)
any deductibles required to be paid by Indemnitee under any director and officer
or similar insurance policy maintained by the Company.  Expenses shall not
include amounts paid in settlement by Indemnitee or the amount of any judgments
or fines against or imposed on Indemnitee.

 

(ii)   “Proceeding” shall mean any threatened, pending or completed action,
suit, claim, counterclaim, cross claim, arbitration, mediation, alternative
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative, legislative, or investigative (formal or informal) nature,
including any appeal therefrom, in which Indemnitee was, is or will be involved
as a party, potential party, non-party witness or otherwise by reason of the
fact that Indemnitee is or was a serving in any of the capacities described in
Paragraph 1(a), by reason of any action taken by him (or a failure to take
action by him) or of any action (or failure to act) on his part while acting in
any such capacity, in each case whether or not serving in such capacity at the
time any liability or Expense is incurred for which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement. 
If Indemnitee believes in good faith that a given situation may lead to or
culminate in the institution of a Proceeding, this shall be considered a
Proceeding for purposes of this Agreement.

 

(c)        The parties hereto intend that Indemnitee shall be entitled to
receive, as determined by Indemnitee, payment to the maximum extent permitted by
one or any combination of the following:

 

(i)     the payments provided by the Company’s certificate of incorporation and
bylaws as in effect on the date hereof, a copy of the relevant portions of which
are attached hereto as

 

--------------------------------------------------------------------------------


 

Exhibit I;

 

(ii)     the payments provided by the Company’s certificate of incorporation and
bylaws in effect at the time Expenses are incurred by Indemnitee;

 

(iii)     the payments allowable under Delaware law in effect at the date hereof
(or, if Delaware law is hereafter amended to be more favorable to Indemnitee,
under Delaware law as hereafter amended);

 

(iv)    the payments allowable under the law of the jurisdiction under which the
Company is incorporated at the time Expenses are incurred by Indemnitee;

 

(v)     the payments available under liability insurance obtained by the
Company; and

 

(vi)     such other payments as are or may be otherwise available to Indemnitee
(including pursuant to this Agreement);

 

provided that, no right to indemnification or to advancement of Expenses arising
under a provision of the Company’s certificate of incorporation or bylaws shall
be eliminated or impaired by an amendment to the certificate of incorporation or
the bylaws after the occurrence of the act or omission that is the subject of
the Proceeding for which indemnification or advancement of Expenses is sought.

 

Combination of two or more of the payments provided by clauses (i) through
(vi) above shall be available to the extent that the Applicable Document, as
hereafter defined, does not require that the payments provided therein be
exclusive of other payments.  The document or law providing for any of the
payments listed in items (i) through (vi) above is referred to in this Agreement
as the “Applicable Document.”  The Company hereby undertakes, upon an
appropriate determination that Indemnitee is entitled thereto, to use its best
efforts to assist Indemnitee, in all proper and legal ways, to obtain the
payments selected by Indemnitee under clauses (i) through (vi) above.

 

(d)       For purposes of this Agreement, references to “other enterprises”
shall include employee benefit plans for employees of the Company or of any of
its subsidiaries without regard to ownership of such plans; references to
“fines” shall include any excise taxes assessed on Indemnitee with respect to
any employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, trustee, employee,
representative or agent of the Company which imposes duties on, or involves
services by, Indemnitee with respect to an employee benefit plan, its
participants or beneficiaries; references to the masculine shall include the
feminine; references to the singular shall include the plural and vice versa;
and if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, Indemnitee shall be deemed to have acted in a manner
consistent with the standards required for indemnification by the Company under
the Applicable Documents.

 

2.     INSURANCE

 

The Company shall maintain directors’ and officers’ liability insurance which is
at least as favorable to Indemnitee as the policy in effect on the date hereof
and for so long as Indemnitee’s services are covered hereunder, provided and to
the extent that such insurance is available on a reasonable commercial basis. 
However, Indemnitee shall continue to be entitled to the indemnification rights
provided hereunder regardless of whether liability or other insurance coverage
is at any time obtained or retained by the Company.  Any payments in fact made
to Indemnitee under an insurance policy obtained or retained by the Company
shall reduce the obligation of the Company to make payments hereunder by the
amount of the payments made under any such insurance policy.  In the event

 

--------------------------------------------------------------------------------


 

that insurance becomes unavailable in the amount or scope of coverage of the
policy in effect on the date hereof on a reasonable commercial basis and the
Company foregoes maintenance of all or a portion of such insurance coverage, the
Company shall stand as a self-insurer with respect to the coverage, or portion
thereof, not retained, and shall indemnify Indemnitee against any loss arising
out of the reduction or cancellation of such insurance coverage.

 

3.     ADVANCEMENT AND PAYMENT OF EXPENSES

 

At Indemnitee’s request, the Company shall advance (or, to the extent previously
paid, reimburse) Expenses as and when incurred by or on behalf of Indemnitee
after receipt of written notice pursuant to Paragraph 6 hereof and an
undertaking in the form of Exhibit II attached hereto by or on behalf of
Indemnitee (i) to repay such amounts so paid to or on behalf of Indemnitee if it
shall ultimately be determined under the Applicable Document that Indemnitee is
required to repay such Expenses and (ii) to reasonably cooperate with the
Company concerning the Proceeding.  Expenses shall be advanced or paid by the
Company, as applicable, within 15 days of its receipt of such notice, together
with reasonable documentation evidencing the amount and nature of such
Expenses.  Any advancements or repayments of Expenses and undertakings to repay
shall be unsecured and interest free.

 

4.     [Intentionally Omitted]

 

5.     ADDITIONAL RIGHTS

 

(a)       The indemnification provided in this Agreement shall not be exclusive
of any other indemnification or right to which Indemnitee may be entitled and
shall continue after Indemnitee has ceased to occupy a position as an officer,
director or representative as described in Paragraph 1 above with respect to
Proceedings relating to or arising out of Indemnitee’s acts or omissions during
Indemnitee’s service in such position.

 

(b)       To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

 

6.     NOTICE AND PROCEDURE FOR INDEMNIFICATION

 

(a)       Indemnitee shall provide to the Company prompt written notice of any
Proceeding brought, threatened, asserted or commenced against Indemnitee with
respect to which Indemnitee may assert a right to indemnification hereunder;
provided that failure to provide such notice shall not in any way limit
Indemnitee’s rights under this Agreement.

 

(b)       To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information related thereto as is reasonably available to
Indemnitee.

 

(c)        Upon written request by Indemnitee for indemnification pursuant to
Paragraph

 

--------------------------------------------------------------------------------


 

6(b), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case: (i) if a
Change in Control shall have occurred, by Independent Counsel (as hereinafter
defined) in a written opinion to the board of directors of the Company (the
“Board”), a copy of which shall be delivered to Indemnitee; or (ii) if a Change
in Control shall not have occurred, (A) by a majority vote of the Disinterested
Directors (as hereinafter defined), even though less than a quorum of the Board,
(B) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee or (D) if so directed by the Board, by
the stockholders of the Company; and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within 10 days
after such determination.  Indemnitee shall cooperate with the person, persons
or entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or Expenses incurred by Indemnitee in so cooperating with the person,
persons or entity making such determination shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification), and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.  The Company promptly will advise Indemnitee in
writing with respect to any determination that Indemnitee is or is not entitled
to indemnification, including a description of any reason or basis for which
indemnification has been denied.

 

(d)       In the event the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Paragraph 6(c) hereof, the
Independent Counsel shall be selected as provided in this Paragraph 6(d).  If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board, and the Company shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected.  If a
Change in Control shall have occurred, the Independent Counsel shall be selected
by Indemnitee (unless Indemnitee shall request that such selection be made by
the Board, in which event the preceding sentence shall apply), and Indemnitee
shall give written notice to the Company advising it of the identity of the
Independent Counsel so selected.  In either event, Indemnitee or the Company, as
the case may be, may, within 10 days after such written notice of selection
shall have been given, deliver to the Company or to Indemnitee, as the case may
be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined
below, and the objection shall set forth with particularity the factual basis of
such assertion.  Absent a proper and timely objection, the person so selected
shall act as Independent Counsel.  If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court having
jurisdiction or an arbitrator chosen pursuant to Paragraph 10 of this Agreement
has determined that such objection is without merit.  Upon the commencement of
any legal action or arbitration pursuant to Paragraph 10, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing). 
The Company shall pay the reasonable fees and Expenses of the Independent
Counsel referred to above and shall fully indemnify such counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

(e)                As used in this Agreement:

 

(i)    “Disinterested Director” shall mean a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee, and

 

(ii)   “Independent Counsel” shall mean a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past 5 years

 

--------------------------------------------------------------------------------


 

preceding the commencement of the Proceeding has been, retained to represent:
(A) the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning the Indemnitee under this Agreement, or
of other indemnitees under similar indemnification agreements), or (B) any other
party to the Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

7.     PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.

 

(a)       In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Paragraph 6(b), and,
in connection with the making by any person, persons or entity of any
determination contrary to that presumption, the Company shall, to the fullest
extent not prohibited by law, have the burden of proof to overcome that
presumption. Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination before the commencement of any
action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

 

(b)       Subject to Paragraph 10(e), if the person, persons or entity empowered
or selected under Paragraph 6 of this Agreement to determine whether Indemnitee
is entitled to indemnification shall not have made a determination within 60
days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by law, be deemed to have been made and Indemnitee shall be entitled
to such indemnification, absent (i) a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional 30 days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Paragraph 7(b) shall not apply (i) if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Paragraph 6(c) hereof and if (A) within 15 days after receipt by the Company of
the request for such determination the Board has resolved to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within 75 days after such receipt and such determination is
made thereat, or (B) a special meeting of stockholders is called within 15 days
after such receipt for the purpose of making such determination, such meeting is
held for such purpose within 60 days after having been so called and such
determination is made thereat, or (ii) if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Paragraph 6(c).

 

(c)        The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in accordance with the
standards for indemnification set forth in the DGCL.

 

(d)       For purposes of any determination of good faith, Indemnitee shall be
deemed

 

--------------------------------------------------------------------------------


 

to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Company, including financial statements, or on
information supplied to Indemnitee by the directors or officers of the Company
in the course of their duties, or on the advice of legal counsel for the Company
or on information or records given or reports made to the Company by an
independent certified public accountant or by an appraiser or other expert
selected with the reasonable care by the Company.  The provisions of this
Paragraph 7(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

 

(e)        The knowledge and/or actions, or failure to act, of any director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Company shall not be imputed to Indemnitee for purposes of determining the right
to indemnification under this Agreement.

 

8.     COOPERATION IN DEFENSE AND SETTLEMENT

 

Indemnitee shall not make any admission or effect any settlement with respect to
a Proceeding without the Company’s written consent unless Indemnitee shall have
determined to undertake Indemnitee’s own defense in such matter and has waived
the benefits of this Agreement in writing delivered to the Company.  The Company
shall not settle any Proceeding to which Indemnitee is a party in any manner
which would impose an Expense on Indemnitee without Indemnitee’s written
consent.  Neither Indemnitee nor the Company will unreasonably withhold consent
to any proposed settlement.  Indemnitee and the Company shall cooperate to the
extent reasonably possible with each other and with the Company’s insurers, in
attempts to defend or settle such Proceeding. Nothing in this paragraph shall be
construed to limit Indemnitee’s ability in any criminal or civil proceeding to
exercise Indemnitee’s constitutional rights or to impose any obligation on
Indemnitee to act in any manner contrary to law.

 

9.     ASSUMPTION OF DEFENSE

 

Except as otherwise provided below, to the extent that it may wish, the Company
jointly with any other indemnifying party similarly notified will be entitled to
assume Indemnitee’s defense in any Proceeding, with counsel mutually
satisfactory to Indemnitee and the Company.  After notice from the Company to
Indemnitee of the Company’s election so to assume such defense, the Company will
not be liable to Indemnitee under this Agreement for Expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below.  Indemnitee
shall have the right to employ counsel in such Proceeding, but the fees and
Expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at Indemnitee’s expense unless:

 

(a)       the employment of counsel by Indemnitee has been authorized by the
Company;

 

(b)       counsel employed by the Company initially is unacceptable or later
becomes unacceptable to Indemnitee and such unacceptability is reasonable under
then existing circumstances;

 

(c)        Indemnitee shall have reasonably concluded that there may be a
conflict of interest between Indemnitee and the Company in the conduct of the
defense of such Proceeding; or

 

(d)       the Company shall not have employed counsel promptly to assume the
defense of such Proceeding.

 

In each of the cases set forth in clauses (a) through (d) above, the fees and
Expenses of counsel shall be at the expense of the Company and subject to
payment pursuant to this Agreement.  The Company shall not be entitled to assume
the defense of Indemnitee in any Proceeding

 

--------------------------------------------------------------------------------


 

brought by or on behalf of the Company or as to which Indemnitee shall have
reached either of the conclusions provided for in clauses (b) or (c) above.

 

10.     ENFORCEMENT

 

(a)       In the event that any dispute or controversy shall arise under this
Agreement between Indemnitee and the Company with respect to whether Indemnitee
is entitled to indemnification in connection with any Proceeding or with respect
to the amount of Expenses incurred, then with respect to each such dispute or
controversy Indemnitee may seek to enforce this Agreement exclusively through
binding arbitration.  If arbitration is requested, it shall occur in the City of
Boston, Commonwealth of Massachusetts, before a single arbitrator agreeable to
both parties who shall be an attorney other than an attorney who has, or who is
associated with a firm having associated with it an attorney who has, been
retained by or performed services for the Company or Indemnitee at any time
during the five years preceding the commencement of arbitration.  The
arbitration shall be governed by, although not necessarily subject to unless
requested by both of the parties or as otherwise provided below, the procedures
set forth in the Commercial Rules of the American Arbitration Association.  If
the parties cannot agree on a designated arbitrator within 15 days after
arbitration is requested in writing by either of them, the arbitration shall
proceed in the City of Boston, Commonwealth of Massachusetts, before an
arbitrator appointed by the American Arbitration Association.  In either case,
the arbitration proceeding shall commence promptly.  The award shall be rendered
in such form that judgment may be entered thereon in any court having
jurisdiction thereof.  The prevailing party shall be entitled to prompt
reimbursement of any costs and Expenses (including, without limitation,
reasonable attorney’s fees) incurred in connection with such legal action or
arbitration provided that Indemnitee shall not be obligated to reimburse the
Company unless the arbitrator or court which resolves the dispute determines
that Indemnitee acted in bad faith in bringing such action or arbitration.

 

(b)       The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company. It is the Company’s intent that
Indemnitee not be required to incur the Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by legal action, arbitration or otherwise because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
Indemnitee hereunder.  Accordingly, and notwithstanding any other provision of
this Agreement, the Company shall, to the fullest extent permitted by law,
indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within 15 days after receipt by the Company of a written
request therefor) advance, to the extent not prohibited by law, such Expenses to
Indemnitee, that are incurred by Indemnitee in connection with any action, suit,
investigation, arbitration or other proceeding brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policy(ies) maintained by
the Company if, in the case of indemnification, Indemnitee is wholly successful
on the underlying claims.  If Indemnitee is not wholly successful on the
underlying claims, then such indemnification shall be only to the extent
Indemnitee is successful on such underlying claims or otherwise as permitted by
law, whichever is greater.

 

(c)        In the event that a determination shall have been made pursuant to
Paragraph 6 of this Agreement that Indemnitee is not entitled to
indemnification, any legal action or arbitration commenced pursuant to this
Paragraph 10 shall be conducted in all respects as a de novo trial or
arbitration on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination.  In any legal action or arbitration commenced
pursuant to this Paragraph 10, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

 

(d)       If a determination shall have been made pursuant to Paragraph 6 of
this

 

--------------------------------------------------------------------------------


 

Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any legal action or arbitration commenced
pursuant to this Paragraph 10, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

(e)        Notwithstanding anything in this Agreement to the contrary, no
determination as to Indemnitee’s entitlement to indemnification under this
Agreement shall be required to be made before the final disposition of the
respective Proceeding.

 

8.     EXCLUSIONS

 

Notwithstanding the scope of indemnification which may be available to
Indemnitee from time to time under an Applicable Document, no indemnification,
reimbursement or payment shall be required of the Company hereunder with respect
to:

 

(a)       any claim or any part thereof as to which Indemnitee shall have been
adjudged by a court of competent jurisdiction from which no appeal is or can be
taken, by clear and convincing evidence, to have acted or failed to act with
deliberate intent to cause injury to the Company or with reckless disregard for
the best interests of the Company;

 

(b)       any claim or any part thereof arising under Section 16(b) of the
Exchange Act pursuant to which Indemnitee shall be obligated to pay any penalty,
fine, settlement or judgment; or

 

(c)        any Proceeding initiated by Indemnitee without the consent or
authorization of the Board of Directors of the Company, provided that this
exclusion shall not apply with respect to any claims brought by Indemnitee
(i) to enforce Indemnitee’s rights under this Agreement,(ii) in any Proceeding
initiated by another person or entity whether or not such claims were brought by
Indemnitee against a person or entity who was otherwise a party to such
Proceeding, or (iii) in response to any counterclaims brought by the Company or
its affiliates in a proceeding initiated by Indemnitee.

 

Nothing in this Paragraph 11 shall eliminate or diminish the Company’s
obligations to advance that portion of Indemnitee’s Expenses which represent
attorneys’ fees and other costs incurred in defending any Proceeding pursuant to
Paragraph 3 of this Agreement.

 

92.     EXTRAORDINARY TRANSACTIONS

 

The Company covenants and agrees that, in the event of any merger, consolidation
or reorganization in which the Company is not the surviving entity, any sale of
all or substantially all of the assets of the Company or any liquidation of the
Company (each such event is hereinafter referred to as an “extraordinary
transaction”), the Company shall:

 

(a)       have the obligations of the Company under this Agreement expressly
assumed by the survivor, purchaser or successor, as the case may be, in such
extraordinary transaction; or

 

(b)       otherwise adequately provide for the satisfaction of the Company’s
obligations under this Agreement, in a manner acceptable to Indemnitee.

 

13.     NO PERSONAL LIABILITY

 

Indemnitee agrees that neither the directors nor any officer, employee,
representative or agent of the Company shall be personally liable for the
satisfaction of the Company’s

 

--------------------------------------------------------------------------------

 

obligations under this Agreement, and Indemnitee shall look solely to the assets
of the Company for satisfaction of any claims hereunder.

 

104.                        PERIOD OF LIMITATIONS

 

No legal action shall be brought and no cause of action shall be asserted by or
on behalf of the Company or any affiliate of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company or its
affiliate shall be extinguished and deemed released unless asserted by the
timely filing of legal action within such two-year period; provided, however,
that if any shorter period of limitations is otherwise applicable to any such
cause of action such shorter period shall govern.

 

15.                    SEVERABILITY

 

If any provision, phrase, or other portion of this Agreement should be
determined by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, and such determination should become final,
such provision, phrase or other portion shall be deemed to be reformed to the
extent necessary to conform to applicable law , but only to the extent required
to render such provision and the remaining provisions and portions of this
Agreement enforceable, and this Agreement as thus amended shall be enforced to
give effect to the intention of the parties insofar as that is possible.

 

16.                    SUBROGATION

 

In the event of any payment under this Agreement, the Company shall be
subrogated to the extent thereof to all rights to indemnification or
reimbursement against any insurer or other entity or person vested in
Indemnitee, who shall execute all instruments and take all other action as shall
be reasonably necessary for the Company to enforce such rights.

 

17.                    GOVERNING LAW

 

The parties hereto agree that this Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware.

 

18.                    NOTICES

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be considered to have been duly given if delivered by hand and
receipted for by the party to whom the notice, request, demand or other
communication shall have been directed, or mailed by certified mail, return
receipt requested, with postage prepaid:

 

(a)  If to the Company, to:

Axcelis Technologies, Inc.

 

 

108 Cherry Hill Drive

 

 

Beverly, Massachusetts  01915

 

 

Attention: Secretary

 

 

 

(b)  If to Indemnitee, to:

 

 

 

Axcelis Technologies, Inc.

 

 

108 Cherry Hill Drive

 

 

Beverly, MA  01915

 

Or to such other or further address as shall be designated from time to time by
Indemnitee or the

 

--------------------------------------------------------------------------------


 

Company to the other.

 

19.                    TERMINATION

 

This Agreement may be terminated by either party upon not less than 60 days’
prior written notice delivered to the other party, but such termination shall
not in any way diminish the obligations of the Company hereunder with respect to
Indemnitee’s status or any act or omission of Indemnitee before the effective
date of the termination, which shall survive termination.

 

20.                    AMENDMENTS

 

This Agreement and the rights and duties of Indemnitee and the Company hereunder
may not be amended, modified or terminated except by written instrument signed
and delivered by the parties hereto.

 

21.                    BINDING EFFECT

 

This Agreement is and shall be binding upon and shall inure to the benefit of
the parties thereto (notwithstanding that Indemnitee may have ceased to serve in
any of the capacities described in Paragraph 1(a)) and their respective heirs,
executors, administrators, successors and assigns.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

AXCELIS TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

INDEMNITEE

 

 

 

 

 

By:

 

 

 

[Name]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SECTION 10.2 OF THE AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION OF

 

AXCELIS TECHNOLOGIES, INC.

 

(as amended May 6, 2009)

 

The Corporation shall indemnify and hold harmless, to the fullest extent
permitted by applicable law as it presently exists or may hereafter be amended,
any person who was or is made or is threatened to be made a party or is
otherwise involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “proceeding”) by reason of the fact that such
person, or a person for whom he or she is the legal representative, is or was a
director, officer, employee or agent of the Corporation or is or was serving at
the request of the Corporation as a director, officer, employee or agent of
another corporation or of a partnership, joint venture, trust, enterprise or
non-profit entity, including service with respect to employee benefit plans,
against all liability and loss suffered and expenses reasonably incurred by such
person. The Corporation shall be required to indemnify a person in connection
with a proceeding initiated by such person only if the proceeding was authorized
by the Board of Directors of the Corporation. The rights to indemnification and
advancement of expenses conferred by this Article shall be presumed to have been
relied upon by directors and officers of the Corporation in serving or
continuing to serve the Corporation and shall be enforceable as contract rights.
Said rights shall not be exclusive of any other rights to which those seeking
indemnification may otherwise be entitled. The Corporation may enter into
contracts to provide such persons with specific rights to indemnification, which
contracts may confer rights and protections to the maximum extent permitted by
the DGCL. The Corporation may create trust funds, grant security interests,
obtain letters of credit, or use other means to ensure payment of such amounts
as may be necessary to perform the obligations provided for in this Article or
in any such contract. Any repeal or modification of this Article 10 by the
stockholders of the Corporation shall not adversely affect any right or
protection of a director of the Corporation existing at the time of such repeal
or modification with respect to acts or omissions occurring before such repeal
or modification.

 

ARTICLE V OF THE BYLAWS OF

 

AXCELIS TECHNOLOGIES, INC.

(as amended August 8, 2007)

 

INDEMNIFICATION OF DIRECTORS AND OFFICERS

 

The corporation shall, to the extent legally permissible, indemnify each person
who may serve or who has served at any time as a director or officer of the
corporation or of any of its subsidiaries, or who at the request of the
corporation may serve or at any time has served as a director, officer or
trustee of, or in a similar capacity with, another organization or an employee
benefit plan, against all expenses and liabilities (including counsel fees,
judgments, fines, excise taxes, penalties and amounts payable in settlements)
reasonably incurred by or imposed upon such person in connection with any
threatened, pending or completed action, suit or other proceeding, whether
civil, criminal, administrative or investigative, in which he may become
involved by reason of his serving or having served in such capacity (other than
a proceeding voluntarily initiated by such person unless he is successful on the
merits, the proceeding was authorized by the corporation or the proceeding seeks
a declaratory judgment regarding his own conduct); provided that no
indemnification shall be provided for any such person with

 

--------------------------------------------------------------------------------


 

respect to any matter as to which he shall have been finally adjudicated in any
proceeding not to have acted in good faith in the reasonable belief that his
action was in the best interests of the corporation and, with respect to any
criminal action or proceeding, he had reasonable cause to believe his conduct
was unlawful or, to the extent such matter relates to service with respect to
any employee benefit plan, in the best interests of the participants or
beneficiaries of such employee benefit plan; and provided, further, that as to
any matter disposed of by a compromise payment by such person, pursuant to a
consent decree or otherwise, the payment and indemnification thereof have been
approved by the corporation, which approval shall not unreasonably be withheld,
or by a court of competent jurisdiction.  Such indemnification shall include
payment by the corporation of expenses incurred in defending a civil or criminal
action or proceeding in advance of the final disposition of such action or
proceeding, upon receipt of an undertaking by the person indemnified to repay
such payment if he shall be adjudicated to be not entitled to indemnification
under this article, which undertaking may be accepted without regard to the
financial ability of such person to make repayment.

 

A person entitled to indemnification hereunder whose duties include service or
responsibilities as a fiduciary with respect to a subsidiary or other
organization shall be deemed to have acted in good faith in the reasonable
belief that his action was in the best interests of the corporation if he acted
in good faith in the reasonable belief that his action was in the best interests
of such subsidiary or organization or of the participants or beneficiaries of,
or other persons with interests in, such subsidiary or organization to whom he
had a fiduciary duty.

 

For purposes of determining whether a person is entitled to indemnification
hereunder, the termination of any action, suit or other proceeding by judgment,
order, settlement (with or without court approval), conviction, or upon a plea
of nolo contendere, or its equivalent, shall not create a presumption that the
person did not act in good faith and in a manner which he reasonably believed to
be in or not opposed to the best interests of the corporation, and, with respect
to any criminal action or proceeding, had reasonable cause to believe that his
conduct was unlawful.

 

Where indemnification hereunder requires authorization or approval by the
corporation, such authorization or approval shall be conclusively deemed to have
been obtained, and in any case where a director of the corporation approves the
payment of indemnification, such director shall be wholly protected, if:

 

(i)  the payment has been approved or ratified (l) by a majority vote of a
quorum of the directors consisting of persons who are not at that time parties
to the proceeding, (2) by a majority vote of a committee of two or more
directors who are not at that time parties to the proceeding and are selected
for this purpose by the full board (in which selection directors who are parties
may participate), or (3) by a majority vote of a quorum of the outstanding
shares of stock of all classes entitled to vote for directors, voting as a
single class, which quorum shall consist of stockholders who are not at that
time parties to the proceeding; or

 

(ii)  the action is taken in reliance upon the opinion of independent legal
counsel (who may be counsel to the corporation) appointed for the purpose by
vote of the directors or in the manner specified in clauses (l), (2) or (3) of
subparagraph (i); or

 

(iii) the payment is approved by a court of competent jurisdiction; or

 

(iv) the directors have otherwise acted in accordance with the standard of
conduct set forth in the Delaware General Corporation Law.

 

Any indemnification or advance of expenses under this article shall be paid
promptly,

 

--------------------------------------------------------------------------------


 

and in any event within 30 days, after the receipt by the corporation of a
written request therefor from the person to be indemnified, unless with respect
to a claim for indemnification the corporation shall have determined that the
person is not entitled to indemnification.  If the corporation denies the
request or if payment is not made within such 30 day period, the person seeking
to be indemnified may at any time thereafter seek to enforce his rights
hereunder in a court of competent jurisdiction and, if successful in whole or in
part, he shall be entitled also to indemnification for the expenses of
prosecuting such action.  Unless otherwise provided by law, the burden of
proving that the person is not entitled to indemnification shall be on the
corporation.

 

The right of indemnification under this article shall be a contract right
inuring to the benefit of the directors, officers and other persons entitled to
be indemnified hereunder and no amendment or repeal of this article shall
adversely affect any right of such director, officer or other person existing at
the time of such amendment or repeal.

 

The indemnification provided hereunder shall inure to the benefit of the heirs,
executors and administrators of a director, officer or other person entitled to
indemnification hereunder.  The indemnification provided hereunder may, to the
extent authorized by the corporation, apply to the directors, officers and other
persons associated with constituent corporations that have been merged into or
consolidated with the corporation who would have been entitled to
indemnification hereunder had they served in such capacity with or at the
request of the corporation.

 

The right of indemnification under this article shall be in addition to and not
exclusive of all other rights to which such director or officer or other persons
may be entitled.  Nothing contained in this article shall affect any rights to
indemnification to which corporation employees or agents other than directors
and officers and other persons entitled to indemnification hereunder may be
entitled by contract or otherwise under law.

 

The corporation shall have power to purchase and maintain insurance on behalf of
any person who is or was a director, officer, employee or agent of the
corporation or is or was serving at the request of the corporation as a
director, officer, trustee, employee or agent of another corporation,
partnership, joint venture, trust, other enterprise or employee benefit plan
against any liability asserted against such person and incurred by such person
in any such capacity or arising out of such person’s status as such, whether or
not the corporation would have the power to indemnify such person against such
liability under the provisions of the General Corporation Law of the State of
Delaware.

 

--------------------------------------------------------------------------------


 

EXHIBIT II

 

UNDERTAKING

 

The undersigned (the “Indemnitee”) hereby agrees (i)  to repay any amounts paid
to Indemnitee or on Indemnitee’s behalf pursuant to that Indemnification
Agreement (the “Indemnification Agreement”) dated as of
                                        , by and between Indemnitee and Axcelis
Technologies, Inc. (the “Company”) if it shall ultimately be determined in
accordance with the Indemnification Agreement that Indemnitee is required to
repay Expenses (as defined in the Indemnification Agreement), and (ii) to
reasonably cooperate with the Company concerning the Proceeding (as defined in
the Indemnification Agreement).

 

 

 

INDEMNITEE

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

List of Current Directors and Executive Officers of Axcelis Technologies, Inc.

to be offered Indemnification Agreements in the form approved by the Board of
Directors

on February 9, 2012, to be dated as of February 28, 2012

 

Name

 

Title

Edward H. Braun

 

Director

R. John Fletcher

 

Director

Stephen R. Hardis

 

Lead Director

William C. Jennings

 

Director

Joseph P. Keithley

 

Director

Patrick H. Nettles

 

Director

Mary G. Puma

 

Chairman, CEO and President

H. Brian Thompson

 

Director

Jay Zager

 

EVP and Chief Financial Officer

Kevin Brewer

 

EVP, Operations

William Bintz

 

EVP, Product Development, Engineering and Marketing

Lynnette C. Fallon

 

EVP Legal/HR and General Counsel

 

--------------------------------------------------------------------------------

 
